DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 14 (paragraph 2): “…If the number of the first level members is ten (10)…” the word “first” should be replaced by word “second”.
Appropriate correction is required.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
when paid, the processor provides, in cash, a part of the paid initiation (registration) fee to the user who registered a new member in the service providing server, among the users of each first group, who all paid the initiation (registration) fees, in an order that each user registered as the member”. There is no positively recited limitation that the processor provides in cash a part of the paid initiation (registration) fee to the user because the processor provides it only “when” it is paid, this is a contingent limitation. For example, if it is not paid, the processor will not provide in cash a part of the paid (actually unpaid) initiation (registration) fee to the user.
Claim 1 recites “wherein, when the user receives the repayments of the fund by three (3) times, the service providing server forms a plurality of second level groups each composed of at least ten (10) users registering as the members and records, in the database (DB), the user received the three (3)-time repayments of the fund to belong to one of the second level groups, checks whether an initiation (registration) fee has been paid by each of the users of each of the second groups stored in the database (DB).” There is no positively recited limitation that the service providing server forms a plurality of second level groups because they are formed “when” the users received the repayments by three times, this is a contingent limitation. For example, in order to form the second level group at least ten of each users should receive the repayments by three times which might not happen.
	Claim 1 recites “wherein, when a new member is registered by a recommendation of the user, the server further pays an extra payment for the recommendation to the relevant user.” There is no positively recited limitation that the server pays an extra payment to the relevant user who recommended a new member because an extra payment is paid “when” a new 

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
Claim 1 recites “a service providing server, including a processor and memory, to provide fund management, the memory having a database (DB) to store necessary data for the fund management.”
Claim 1 also recites “wherein the user terminal includes an application (APP) communicating with the service providing server so that a user registers as a member in the service providing server through the application (APP).” The underlined limitations include intended use and are not give patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a user terminal accessible to a service providing server…” and further “a service providing server, including a processor…” It is not clear whether the second cited a service providing server is the same as the first cited a service providing server or different one.
Claim 1 recites the limitation “an initiation (registration) fee”. It is not clear whether it is an initiation fee, if so what it is intended to initiate, or a registration fee.
Claim 1 recites the limitation “the paid initiation (registration) fee”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the processor of the service providing server forms a plurality of individually designated first level groups each composed of at least seven (7) users each registering with one of the user identifiers as the members and records, in the database (DB), the user identifier registered as the member to belong to the one of the first level groups” where each registering with one of the user identifiers as the members and the user identifier registered as the member are not given any patentable weight as it has no effect on the claimed system, however, it contributes to the indefiniteness of the claim as whole. Moreover, users or members (as a human beings) cannot be a part of the system.
Claim 1 recites the limitation “checks whether an initiation (registration) fee has been paid by each of the users of each of the respective first level groups stored in the database (DB)”. who checks whether or not an initiation (registration) fee has been paid by each of the users.
Claim 1 recites the limitation “when paid, the processor provides, in cash, a part of the paid initiation (registration) fee to the user…” It is not clear what paid and by whom.
Claim 1 recites the limitation “wherein a person recommended by the user to receive the repayment…” It is not clear whether a person is a new member or another different party of the system.
Claim 1 recites the limitation “the relevant user”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a repayment of a fund” and then “a repayment of the fund”. It is not clear whether there is a different types of “a repayment”, and subsequently claim 6 recites “the repayment of the fund”. There is improper antecedent basis for each subsequent “the repayment” because it is not clear which repayment (first or second) is being referenced.
Claim 1 recites the limitation "provides, in cash, a part of the paid initiation (registration) fee to the user who registered a new member in the service providing server”. It is not clear who provides, in cash, a part of the paid initiation (registration) fee to the user who registered a new member.
Claim 1 recites the limitation “provides one point redeemable in the shopping mall”. It is not clear who provides one point redeemable in the shopping mall.
Claim 1 recites the limitation “the server”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a new member”. It is not clear whether this “a new member” belongs to the first lever groups or the second level groups that was recited in claim 1.

Claim 8 recites the limitation “an initiation fee”. It is not clear whether this “an initiation fee” is the same “an initiation (registration) fee” that was recited in claim 1 or different initiation fee.
The claim 1 includes limitations that are not positively recited, thereby making it unclear whether those limitations are part of the claim scope. The claim 1 reproduced below with bolded and underlined limitations that are not positively recited. For those limitations that are intended use or contingent, the claims should be amended to positively recite those limitations. For the other limitations that are not positively recited, Applicant should amend the claims to positively recite those limitations or make it clear on the record that those limitations are not within the scope of Applicant’s claims.
1. (Currently Amended) A network fund management system comprising: 
a service providing server, including a processor and memory, to provide fund management;
the memory having a database (DB) to store necessary data for the fund management; 
wherein the user terminal includes an application (APP) communicating with the service providing server so that a user registers as a member in the service providing server through the application (APP),
when paid, the processor provides, in cash, a part of the paid initiation (registration) fee to the user who registered a new member in the service providing server, among the users of each first group, who all paid the initiation (registration) fees, in an order that each user registered as the member; 
wherein, when the user receives the repayments of the fund by three (3) times, the service providing server forms a plurality of second level groups each composed of at least ten (10) users registering as the members and records, in the database (DB), the user received the three (3)-time repayments of the fund to belong to one of the second level groups, checks whether an initiation (registration) fee has been paid by each of the users of each of the second groups stored in the database (DB); 
wherein, when a new member is registered by a recommendation of the user, the server further pays an extra payment for the recommendation to the relevant user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1, 6-8 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claim recites network fund management. Specifically, the claim recites that a service providing server “to store necessary data for the fund management; wherein … a user registers as a member in the service providing server…; …forms a plurality of individually designated first level groups each composed of at least seven (7) users…; checks whether an initiation (registration) fee has been paid by each of the users…; …provides, in cash, a part of the paid initiation (registration) fee to the user who registered a new member… a said point redeemable for said goods or services in the online shopping mall…; wherein a person recommended by the user to receive the repayment, of the fund is arranged as last in the order to receive the repayment of the fund…; wherein a position of the user to receive the repayment of the fund is rearranged to last in the order to receive the repayment of the fund…; wherein, when the user receives the repayments of the fund by three (3) times, the service providing server forms a plurality of second level groups… checks whether an initiation (registration) fee has been paid by each of the users; provides, in cash, a part of the paid initiation (registration) fee to the user 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a user terminal, a service providing server, a processor and a memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, storing necessary data, registering a member, forming a plurality of individually designated first level groups, determining whether the registration fees have been paid, providing a part of the registration fee in cash and point redeemable to the user, arranging the order of the repayments to the users, forming a plurality of second level groups for the users received the repayments by three (3) times. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system claims 6-8 which only involves the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claim involve a network fund management perform storing necessary data, registering a member, forming a plurality of individually designated first level groups, determining whether the registration fees have been paid, providing a part of the registration fee in cash and point redeemable to the user, arranging the order of the repayments to the users, forming a plurality of second level groups for the users received the repayments by three (3) times. This only uses the processor or computer system to automate or implement the abstract idea of the network fund manage. Dependent claim 6 recites the limitation relating to amount of time given to the user to register a new member to receive the 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of the network fund management including storing necessary data, registering a member, forming a plurality of individually designated first level groups, determining whether the registration fees have been paid, providing a part of the registration fee in cash and point redeemable to the user, arranging the order of the repayments to the users, forming a plurality of second level groups for the users received the repayments by three (3) times. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.

The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Response to Arguments
Applicant filed the Request for Continued Examination on 01/04/2021. Claim 1 is pending. Claim 1 has been amended. Claims 6-8 are newly added. Claims 1 and 6-8 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.

Rejections under 35 U.S.C. § 101
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claim 1 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant argues that the amended claim 1 recites subjection matter that integrates an abstract idea into a practical application by the user receiving a credit point that is redeemable for goods or services offered by the online shopping mall where the credit point is used as a 
However, additional elements such as a user terminal, a service providing server, a processor, and a memory are just being used tools to implement the abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implement the acts of registering members, storing their data in the database, checking paid registration fees, repaying by the rules a portion of registration fees to the users, rearranging repayment order by rules.
Therefore, the claims recite an abstract idea.

Rejections under 35 U.S.C. § 103
Due to amended claim 1 and applicant’s arguments toward the prior art references 103 rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA . ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/            Primary Examiner, Art Unit 3698                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)